Citation Nr: 0630916	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct or secondary basis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial disability rating greater than 
10 percent for the residuals of a right eighth rib resection.

4.  Entitlement to an initial disability rating greater than 
10 percent for the residuals of a retroperitoneal lymph node 
dissection.

5.  Entitlement to an initial disability rating greater than 
10 percent for recurrent left scrotal pain with varicocele.

6.  Entitlement to an initial compensable disability rating 
for the residuals of testicular cancer/mixed germ cell tumor 
embryonal and teratoma.

7.  Entitlement to an initial compensable disability for the 
residuals of right testicle removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on timely appeal from February and March 1998 
determinations from the Hartford, Connecticut, RO. 

In October 1999, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.

In June 2004, the Board adjudicated a claim for service 
connection for elevated liver function tests and remanded the 
remaining matters to the RO to afford due process, to afford 
the veteran an examination and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in a January 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hypertension was not shown in service, and there is no 
competent opinion addressing the question of a nexus between 
current hypertension disability and service or to a service 
connected disability.  

3.  There is no competent medical evidence that the veteran 
has a current medical diagnosis of a right knee disability.  

4.  The veteran had a portion of his right eighth rib removed 
in 1992 to enable a retroperitoneal lymph node dissection.

5.  Residuals of a retroperitoneal lymph node dissection 
manifest by a scar, 59 centimeters in length with a width of 
2 millimeters for 29 centimeters, and only 1 centimeter for 
the remaining 30 centimeters, clinically reported as 
producing some tenderness. 

6.  Recurrent left scrotal pain with varicocele manifests by 
recurrent mild left scrotal pain as residuals of left 
orchiopexy in 1991.

7.  Residuals of testicular cancer/mixed germ cell tumor 
embryonal and teratoma are not shown to produce objective 
medical evidence showing either renal dysfunction or voiding 
dysfunction due to the cancer or cancer treatment, or 
evidence of recurrence of the cancer.  

8.  The veteran's right testicle has been removed while the 
left testicle is intact.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 
(2006).

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

3.  The criteria for a rating greater than 10 percent for a 
status post right eighth rib resection are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5297 (2006).

4.  The criteria for a rating in excess of 10 percent for a 
scar associated with residuals of a retroperitoneal lymph 
node dissection are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (as in 
effect prior to and since August 30, 2002).

5.  The criteria for a rating in excess of 10 percent for a 
scar associated with recurrent left scrotal pain with 
varicocele are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (as in effect 
prior to and since August 30, 2002).

6.  A compensable rating for residuals of testicular 
cancer/mixed germ cell tumor embryonal and teratoma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code (Code) 
7524 (2006).

7.  A compensable rating for residuals of a right orchiectomy 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 
(Code) 7524 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In June 2002 and June 2004 letters, the RO notified the 
appellant and his representative of the need for evidence 
showing that his claimed disabilities were more severe than 
as recognized by VA.  The letters informed the veteran of the 
evidence that VA had in its possession, the evidence that VA 
would endeavor to obtain, and the type and nature of the 
evidence that the veteran could provide to support his claim, 
and what elements the evidence needed to show to establish 
entitlement to service connection.  The appellant and his 
representative were afforded opportunities to respond.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  


In the matter now before the Board, documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating actions on appeal.  In this case, such makes 
sense, inasmuch as the February and March 1998 rating 
decisions on appeal were issued years prior to enactment of 
the VCAA.  Moreover, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The veteran did not 
respond to the RO's June 2004 letter, and no additional 
information and/or evidence was received, and, nevertheless, 
prior to the RO's certification of the appeal to the Board, 
the RO readjudicated the claim in January 2006.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman as well as a separate Dingess notice letter 
issued in March 2006.  As noted below, the rating schedule 
for the appellant's service-connected scar disabilities has 
changed during the pendency of this appeal, and the appellant 
was provided notice of the rating criteria under the initial 
rating schedule (see the March 1999 SOC, August 2000 SSOC 
and, later, of the revised criteria (see the March 2003 
SSOC).  In Dingess/Hartman, the Court also stated that VA 
notice must include information regarding the effective date 
that may be assigned, and in this case the appellant and his 
representative have been provided the applicable criteria.  
See the March 2006 notice letter, which explained that the 
basis for assignment of effective dates.  

The Board also notes that the veteran was scheduled for VA 
examinations in June 2005 for which he failed to appear. 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (2005).  

Hypertension

For purposes of compensation, VA defines hypertension as 
follows, "the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm."  38 C.F.R. § 4.104, 
Diagnostic Code 7101, note 1 (2006).

On his entrance examination in February 1987, the veteran's 
initial blood pressure reading was 142/96; however, 
subsequent readings on that date were 138/90 and 136/88, and 
he was found fit for enlistment.  A review of the service 
medical records reveals that the veteran had numerous blood 
pressure readings (in excess of 25 readings) taken during 
service.  By far, the vast majority of the readings were well 
within the normal range as defined above.  There were only a 
few isolated readings (five or less) where the diastolic 
readings were 90mm. or more, and no systolic readings above 
160 mm.

Private treatment records from February 1996 show a blood 
pressure reading of 150/90 when veteran was seen for upper 
respiratory infection.  In March 1996, his blood pressure was 
140/90 and the veteran was treated for serous otitis.  In 
April 1996, blood pressure was 138/96 and in August 1998 it 
was 140/90 with veteran complaining of chest pain.  In 
February 1999, blood pressure was 140/80.  A diagnosis of 
hypertension is not documented in these reports.

During a VAMC hematologic disorders examination performed in 
July 1997, a diagnosis of "borderline elevation in blood 
pressure" was rendered based on a blood pressure reading of 
142/92.  At that time the veteran's weight was 300 pounds.

During an October 1999 VA hypertension examination, 
hypertension was diagnosed.  The examiner noted that the 
disease had been diagnosed in 1997. 

From a review of the records, it is evident that hypertension 
was not diagnosed inservice or within a year following 
separation from service.  The first diagnosis of hypertension 
was in 1997, about three years after the veteran completed 
his military service.  Thus service connection for 
hypertension is not merited on a direct or presumptive basis.

The Board has considered the assertions advanced by the 
veteran in connection with the current claim, to include that 
his hypertension is secondary to his service connected cancer 
treatment.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hypertension has not been associated to the 
veteran's service or to a service connected disability by any 
medical professional.  The veteran failed to report for VA 
examinations which were scheduled by the RO.  No good cause 
has been demonstrated for his failure to appear or to be 
examined.  38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with a claim for 
service connection, the claim will be rated based on the 
evidence of record.  The results of that examination may have 
yielded significant information concerning the claimed 
disability.  However, when a veteran fails without good cause 
to report for a VA examination requested by VA in conjunction 
with a claim, VA is not obliged to attempt to provide 
another.  Under the circumstances, there is no competent 
medical evidence that relates any current hypertension to the 
veteran's active military service or to a service connected 
disability and the claim must, therefore, be denied.

Right Knee

Service medical records document treatment for left knee pain 
in May 1987.  One progress note documented an assessment of a 
contusion of the right knee with sprained lateral ligaments 
of the patella.  Examination in May 1987 revealed positive 
edema and no effusion with slight discomfort of the patella 
compressions.  There was good range of motion.  Testing for 
instability was negative.  The assessment was a soft tissue 
injury to the right knee.  The remaining service medical 
records are otherwise silent as to complaints, treatment or 
diagnoses relating to a right knee disorder.  More 
importantly, post-service medical records contain no evidence 
documenting a diagnosis of a current right knee disability.

During a local hearing in October 1999, the veteran reported 
seeing his private physician regarding his right knee and 
that he was referred to an orthopedic surgeon for evaluation 
of the right knee.  However, he also testified that he had 
not actually made an appointment with the orthopedic surgeon.  
There is no indication from the record that the right knee 
was ever evaluated by an orthopedic surgeon.  Private medical 
records document a visit in February 1999 for right knee 
pain.  Examination of the right knee revealed intact range of 
motion. It was also indicated that there was some 
crepitation; however, the only diagnosis given was right knee 
pain.

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
appeal dismissed in part, and vacated and remanded in part 
sub nom, Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

As noted above, the veteran failed to report to a VA 
examination which might have yielded favorable results 
concerning the claimed disability.  But such evidence is not 
available.  On the basis of the evidence of record, there is 
no cognizable disability in the absence of a diagnosed 
disorder, and service connection must, accordingly, be 
denied. 

Higher Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006)

Rib Resection

The veteran had a portion of his right eighth rib removed in 
1992 to enable a retroperitoneal lymph node dissection for 
biopsies as a follow-up with right testicular cancer.  On VA 
examination in July 1997, the veteran reported subjective 
complaints of mild occasional pain in the area of the rib 
resection.  

529
7
Ribs, removal of:

More than six
50

Five or six
40

Three or four
30

Two
20

One or resection of two or more ribs without 
regeneration
10
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2006)  

Service medical records as well as post service records do 
not demonstrate that more than on rib was removed.  
Accordingly, there is no basis for a higher schedular rating.  

Furthermore, the veteran was scheduled for VA medical 
examination on May 24, 2005.  He was properly notified at the 
address of record, but failed to report for the examination.  
Correspondence to the veteran from the VA in August 2005 
offered him a second opportunity to appear for a physical 
examination.  He did not respond to the letter.  VA is bound 
by the regulations.  In this case, pursuant to 38 C.F.R. 
§ 3.655, the veteran's failure to appear for a VA medical 
examination requires a denial of an increased rating.

Retroperitoneal Lymph Node Dissection
Left Scrotal Pain with Varicocele

The residuals of lymph node dissection has been evaluated 
pursuant to Diagnostic Code 7799-7804 and the left scrotal 
pain with varicocele has been evaluated pursuant to 
Diagnostic Code 7525-7804.  Hyphenated diagnostic codes are 
used when a  rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2005).  In this case, 
the diagnostic codes appears to be indicative of scar 
residuals (Diagnostic Code 7804) with the location involving 
the lymph nodes (Diagnostic Code 7799) and another location 
involving the scrotum (Diagnostic Code 7525).  

The only manifested pathology, in each case, is a scar.  
Accordingly, evaluation is pursuant to the criteria for 
evaluation of scars.  Disabilities of the skin, to include 
scars, are rated under 38 C.F.R. § 4.118.  As addressed in 
more detail below, the rating criteria for disabilities of 
the skin changed effective August 30, 2002.  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

7803
Scars, superficial, poorly nourished, with repeated 
ulceration
10
7804
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 prior to 
August 30, 2002

780
1
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Ratin
g
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 sq. 
cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. 
cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation. (See Sec. 4.68 of 
this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 effective beginning August 30, 2002

Retroperitoneal Lymph Node Dissection

During an October 1999 VA medical examination, it was noted 
that the veteran had a large right paramedian scar associated 
with the retroperitoneal dissection extending from the pelvic 
area to the right upper quadrant, subcostal to the mid-
axillary line.  There is some tenderness in the right upper 
quadrant, related to the area where they removed a rib and 
took two biopsies from nodes.  On VA scar examination in 
December 2002, the scar is documented as 59 centimeters in 
length with a width of 2 millimeters for 29 centimeters, and 
only 1 centimeter for the remaining 30 centimeters.  There 
was no indication that this scar is deep.  The scar was 
tender to the touch, elevated, and darker than the 
surrounding area.  There was no muscle loss.  The scar was 
prominent and disfiguring.

Left Scrotal Pain with Varicocele

Service medical records show veteran underwent left 
orchiopexy in 1991.  A VA examination in July 1997 diagnosed 
recurrent mild left scrotal pain.  A small left varicocele 
was also noted.  A VA genitourinary examination was conducted 
in November 1999.  The report did not note any scrotal 
abnormalities or record complaints of scrotal pain.  There 
were no findings pertaining to this disability documented on 
VA scars examination in December 2002.

Under the rating criteria in effect prior to August 30, 2002, 
the medical record reveals no limitation of motion or 
ulceration, the RO accordingly rated the disabilities each 
under Diagnostic Code 7804 (scars,  superficial, that are 
painful on objective demonstration) based on the appellant's 
complaint of tenderness during the examination.  The RO 
granted 10 percent, the only rating assignable under that 
diagnostic code.

Under the rating criteria in effect as of August 30, 2002, 
there is no evidence of  limitation of motion to enable 
rating under Diagnostic Code  7805, and the schedular maximum 
for the other diagnostic  codes (Diagnostic Codes 7802, 7803, 
and 7804) is 10 percent.   Hence, rating the disability under 
the revised criteria also does not result in the assignment 
of any higher rating.   

Furthermore, the veteran was scheduled for VA medical 
examination on May 24, 2005.  He was properly notified at the 
address of record, but failed to report for the examination.  
Correspondence to the veteran from the VA in August 2005 
offered him a second opportunity to appear for a physical 
examination.  He did not respond to the letter.  VA is bound 
by the regulations.  In this case, pursuant to 38 C.F.R. 
§ 3.655, the veteran's failure to appear for a VA medical 
examination requires a denial of an increased rating.

Residuals of Testicular Cancer 

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2006)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a (2006)

In this case, there is no cancer recurrence.  The rating 
schedule provides that when there has been no local 
reoccurrence or metastasis, residuals of malignant neoplasms 
of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2005).  

At his October 1999 hearing, the veteran acknowledge no 
recurrence of cancer and that he did not need to undergo 
further therapy after the surgery because his lymph node 
dissection was negative.  He reported that he had problems 
with urinary frequency since his surgery.  He urinated 
approximately 12-14 times per day and wakes up to void 5-6 
times per night.  He stated that the volume was not large and 
there was no leakage, but the urge to void was very strong 
and he could not wait to go when he felt the urge.  He 
indicated that his Naval doctors told him this was a result 
of the surgery.  

At a VA genitourinary examination in November 1999, the 
veteran reported having moderate urgency about 50% of the 
time, and indicated that he urinates 12-14 times in a 24 hour 
period.  He reported having a good urinary stream, no dysuria 
and no hematuria.  Physical examination was normal except for 
the prosthetic right testis.  Post void residual was 0 cc by 
bladder scan.  The examiner expressly stated that urinary 
frequency is not a typical consequence of either orchiectomy 
or retroperitoneal lymph node dissection, and there is no 
indication in the veteran's records which shows that he 
complained about this problem in any of his surgical follow-
up visits.  Therefore, the examiner concluded that it is 
unlikely that the veteran's urinary frequency is the result 
of the surgical procedures that the veteran underwent in the 
care of his testicular cancer.  No renal dysfunction was 
noted.

Although veteran's testimony has been carefully reviewed and 
considered, in the absence of objective medical evidence 
showing either renal dysfunction or voiding dysfunction due 
to the cancer or cancer treatment, or evidence of recurrence 
of the cancer, there is no basis for assignment of a 
compensable evaluation.

Furthermore, the veteran was scheduled for VA medical 
examination on May 24, 2005.  He was properly notified at the 
address of record, but failed to report for the examination.  
Correspondence to the veteran from the VA in August 2005 
offered him a second opportunity to appear for a physical 
examination.  He did not respond to the letter.  VA is bound 
by the regulations.  In this case, pursuant to 38 C.F.R. 
§ 3.655, the veteran's failure to appear for a VA medical 
examination requires a denial of an increased rating.


Status Post Right Testicle Removal

7524
Testis, removal:

Both
301

One
01
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.
Note: In cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss. Testis, undescended, or 
congenitally undeveloped is not a ratable disability.
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2006)


A VA genitourinary examination in November 1999 shows 
veteran's penis, scrotum and left testicle are normal, while 
he has a prosthetic right testis. The evidence does not 
demonstrate that the left testicle is nonfunctioning.

It is noteworthy that that the RO has not assigned "staged 
ratings," but has assigned the current noncompensable rating 
(and SMC) for the entire appeal period.  The Board finds that 
the symptoms of the veteran's service-connected residuals of 
a right orchiectomy (inasmuch as only one testicle is shown 
to have been removed) have never during the appellate period 
met (or approximated) the schedular criteria for a 30 percent 
rating under Diagnostic Code 7524. 

Furthermore, the veteran was scheduled for VA medical 
examination on May 24, 2005.  He was properly notified at the 
address of record, but failed to report for the examination.  
Correspondence to the veteran from the VA in August 2005 
offered him a second opportunity to appear for a physical 
examination.  He did not respond to the letter.  VA is bound 
by the regulations.  In this case, pursuant to 38 C.F.R. 
§ 3.655, the veteran's failure to appear for a VA medical 
examination requires a denial of an increased rating.

Conclusion

As a final point, the Board notes that there is no showing 
that the service-connected disorders has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the January 
2006 SSOC).  In this regard, the Board notes that the 
disabilities are not objectively shown to markedly interfere 
with his activities of daily living (i.e., beyond that 
contemplated in the assigned rating).  The veteran's service 
connected disorders has not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
Furthermore, the veteran was scheduled for VA medical 
examination on May 24, 2005.  He was properly notified at the 
address of record, but failed to report for the examination.  
Correspondence to the veteran from the VA in August 2005 
offered him a second opportunity to appear for a physical 
examination.  He did not respond to the letter.  VA is bound 
by the regulations.  In this case, pursuant to 38 C.F.R. 
§ 3.655, the veteran's failure to appear for a VA medical 
examination requires a denial of an increased rating.


ORDER

Service connection for hypertension is denied. 

Service connection for a right knee disability is denied. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right eighth rib resection is denied. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of a retroperitoneal lymph node dissection is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
left scrotal pain with varicocele is denied.

Entitlement to an initial compensable rating for residuals of 
testicular cancer/mixed germ cell tumor embryonal and 
teratoma is denied.

Entitlement to an initial compensable rating for residuals of 
status post right testicle removal is denied. 


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


